Title: From James Madison to Vincent Gray, 6 April 1803
From: Madison, James
To: Gray, Vincent


Sir
Department of State Washington, 6th April 1803.
Inclosed is a copy of a letter lately received from one Peter Foster, stating his complaint of unjust treatment, received at the Havana, on suspicion of his aiding a British Privateer in acts of hostility against the Island. It might have been required of him to make out his case by proofs, but as he states himself to be greatly distressed, and therefore may not perhaps have it in his power, I have thought proper to request you to examine into the proceedings against him and to report to this Department how far they were in conformity with the seventh Article of the Treaty with Spain, and whether they were marked by any flagrant injustice or partiality. If the inconveniences he suffered were the mere effect of false accusations which he was admitted to repel in the regular and usual manner and from which he was absolved by the Court which tried him, it does not appear to be the duty of Government to interpose for him; but if on your examination you shall find in his case such circumstances as according to these principles would warrant an application to the Spanish Government for redress, you will be pleased to send me the necessary documents to substantiate them. I am &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Letter not found.



   
   Article 7 of the 1795 Treaty of San Lorenzo provided that arrests and prosecutions of citizens of one party to the treaty within the jurisdiction of the other would be made according to the order and authority of the law and that the citizens would be allowed to employ advocates and other agents (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:324).


